Citation Nr: 1613329	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent from August 30, 2011 and 20 percent from May 6, 2013 for prostate cancer status post prostatectomy.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for arthritis, to include bilateral upper and lower extremities, shoulders, hands, fingers, knees, and feet.

7.  Entitlement to service connection for a left knee condition.

8.  Entitlement to service connection for acquired psychiatric disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic kidney disease, to include as due to Agent Orange exposure.

10.  Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.

11.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

12.  Entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2015 rating decision, the AOJ denied the Veteran's claims for entitlement to a rating in excess of 10 percent for bilateral hearing loss, in excess of 10 percent for tinnitus, and for a compensable rating for erectile dysfunction; for service connection for a sleep disorder, arthritis, a left knee condition, an acquired psychiatric disorder; and also denied the Veteran's requires to reopen a service connection claim for chronic kidney disease.  In July 2015, the Veteran submitted a notice of disagreement disputing the denial of these claims.  As this statement was submitted within one year of the February 2015 rating decision, the Board construes this statement as a timely notice of disagreement.  38 U.S.C.A. § 7105(b) (West 2014).  Therefore, the Veteran is entitled to be furnished a statement of the case (SOC) which addresses these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.

With regard to the claim certified to the Board for appellate consideration, the Veteran requested a travel board hearing before a Veterans Law Judge (VLJ) in his December 2012 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  Later in December 2012, the RO sent a letter to the Veteran which merely acknowledged his request.  The Board's review of the record reveals that the AOJ has not scheduled the Veteran's hearing, and the Veteran has not withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish a SOC to the Veteran addressing the issues in the February 2015 rating decision disputed by the Veteran.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal of this issue from such rating decision.  These claims should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of these claims.

2.  Schedule the Veteran for a travel board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

